Electronically Filed
                                                         Supreme Court
                                                         SCWC-30734
                                                         26-FEB-2013
                                                         12:08 PM



                             SCWC-30734

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


         STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                 vs.

         DANIEL KAHANAOI, Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                 (ICA NO. 30734; CR. NO. 09-1-0659)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

           Petitioner/Defendant-Appellant’s application for writ

 of certiorari filed on January 15, 2013, is hereby rejected.

           DATED:   Honolulu, Hawai#i, February 26, 2013.

 Walter R. Schoettle                   /s/ Mark E. Recktenwald
 for petitioner
                                       /s/ Paula A. Nakayama

                                       /s/ Simeon R. Acoba, Jr.

                                       /s/ Sabrina S. McKenna

                                       /s/ Richard W. Pollack